NO. 07-09-0105-CR

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                   PANEL A

                              JANUARY 20, 2010

                       ______________________________


                      LUIS ALBERTO JARAMILLO, APPELLANT

                                     V.

                        THE STATE OF TEXAS, APPELLEE

                      _________________________________

               FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 57,842-D; HONORABLE DON EMERSON, JUDGE

                       _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.

                             MEMORANDUM OPINION

      Following a plea of not guilty,  Appellant,  Luis  Alberto  Jaramillo,
was convicted of  possession  of  one  gram  or  less  of  methamphetamine,1
enhanced, and sentenced to  seven  years  confinement.   Presenting  a  sole
issue, Appellant maintains the stop of his  vehicle  was  unreasonable.   We
affirm.

                             Factual Background

      On May 5, 2008, law enforcement had been attempting to serve  a  grand
jury subpoena on an Asian female  named  Cindy  Sivilaisane.   Although  not
personally familiar with Ms. Sivilaisane, Officer Robert Woodward,  who  had
been conducting surveillance on her  residence,  observed  an  Asian  female
depart  that  residence  and  enter  a  vehicle  with  two  male  occupants.
Woodward testified that although he  did  not  observe  the  driver  of  the
vehicle commit  any  traffic  offenses  or  engage  in  any  other  criminal
activity, he nevertheless stopped the vehicle and asked  for  permission  to
search the vehicle.  After consent to search the vehicle was  given  by  the
driver, but before the search  occurred,  Officer  Ross  Renner  arrived  as
backup.  Renner testified that he determined the Asian female  was  not  the
person he and Woodward had been attempting to locate to serve the  subpoena.
 Despite Officer Renner's knowledge, all three occupants were asked to  exit
the vehicle and the search continued.

      According to the  evidence,  during  the  search  of  the  vehicle,  a
syringe was found on the  floorboard  of  the  right  passenger  seat  where
Appellant had been seated.  The officers also found two different CD  cases.
 One case, discovered underneath the front seat, contained a plastic  baggie
with marihuana and a baggie with methamphetamine.  A second case, which  was
found behind the front  seat,  contained  two  digital  scales  and  several
spoons.

      Originally, the Asian female  had  given  officers  a  false  name  on
account of an outstanding warrant.  After  almost  one  hour,  the  officers
were able to determine her true identity.   They  spoke  with  her  and  the
driver of the vehicle.  At that  point,  she  became  cooperative  and  told
Officer Renner "off the record" that the contraband  found  in  the  vehicle
belonged to Appellant.  Despite  Appellant's  denial  of  knowledge  of  the
contraband found in the vehicle, he was handcuffed and arrested.   Appellant
was searched at the jail by Officer Johnny Bermea, who found  .13  grams  of
methamphetamine in the change pocket of Appellant's jeans.

      By a sole issue, Appellant  maintains  the  trial  court  should  have
granted his oral motion to suppress the methamphetamine because the stop  of
the vehicle was unreasonable.  The State maintains, among other  assertions,
that Appellant waived his complaint for appellate review.

                            Preservation of Error

      During a bench trial, Officer Bermea testified that as  is  customary,
he did a thorough search at the jail.  During that search, he found a  small
plastic resealable bag (State's  Exhibit  8)  containing  residue  that  was
possibly  methamphetamine  (State's  Exhibit  9)  in  the  coin  pocket   of
Appellant's  jeans.   When  the  State  moved  to  introduce  the  exhibits,
Appellant orally moved to suppress the evidence as  being  illegally  seized
in violation of article 38.23 of the Texas Code of Criminal Procedure.   The
trial court overruled Appellant's motion and received both exhibits.

      An employee of the Texas Department of Public Safety  who  tested  the
substance contained in  Exhibit  9  testified  it  contained  .13  grams  of
methamphetamine.  Appellant objected to its admission  until  the  chain  of
custody could be established.  The trial court sustained the objection.

      Officer William Lang, the property technician for the Amarillo  Police
Department testified to the chain of custody of  State's  Exhibit  9.   When
the prosecutor asked that Exhibit  9  be  admitted  into  evidence,  defense
counsel stated, "Now that  the  chain  is  established,  we  would  have  no
objection to 9."  By affirmatively stating  he  had  "no  objection  to  9,"
Appellant waived his right to complain on appeal that the evidence  was,  as
a matter of law, illegally obtained.  See Holmes v. State, 248 S.W.3d 194,
196 (Tex.Crim.App. 2008) (when a defendant affirmatively states he  has  "no
objection" to the admission of the evidence  during  trial,  he  waives  the
right to complain on appeal despite the trial court's ruling on  the  motion
to  suppress).   See  also  Strauss  v.   State,   121 S.W.3d 486,   490
(Tex.Crim.App.  2003,  pet.  ref'd).   Having  failed  to  preserve   error,
Appellant's sole issue is overruled.



                                 Conclusion

      Accordingly, the trial court's judgment is affirmed.



                                        Patrick A. Pirtle
                                              Justice



Do not publish.
      1Although Appellant was indicted for possessing four grams or more but
less than two hundred grams of methamphetamine;  he  was  convicted  of  the
lesser included offense of possessing one gram or less.